Citation Nr: 0114370	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  92-05 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for psychiatric 
disability, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from May 1956 to May 1958.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in February 1991 by the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In June 1993 and December 1996, the Board remanded this case 
to the RO for further development of the evidence.  The case 
was most recently returned to the Board in March 2001. 


REMAND

A hearing on appeal will be granted if an appellant expresses 
a desire to appear in person.  38 C.F.R. § 20.700 (2000).  In 
the instant case, in a letter received at the Board in April 
2001, the veteran stated that he wants to attend a hearing 
before a Member of the Board at the RO in Chicago, and this 
case will be remanded to the RO for that purpose.

Under the circumstances, this case is REMANDED to the RO for 
the following:

     The RO should schedule the veteran to appear and testify 
before a Member of the Board at the RO (Travel Board 
hearing), in accordance with established procedures. 

The purpose of this REMAND is to accord the veteran due 
process of law.  The appellant has the right to submit 
additional evidence and argument on the matter the 

Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




